DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 02/04/22, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

	Claims 5 and 12 have been amended as follows: 
5.	A terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal; and 
a controller configured to: 
receive, from a base station, a data, 
transmit, to the base station, a message indicating a hybrid automatic repeat request (HARQ) negative acknowledgement (NACK) for the data, wherein the message includes an indicator for requesting a HARQ retransmission of the data on a plurality of transmission beams of the base station, the plurality of the transmission beams including a first transmission beam and a second transmission beam, 
receive, from the base station, a first HARQ data on a first reception beam and a second HARQ data on a second reception beam simultaneously based on the indicator, and 



process the first HARQ data and the second HARQ data together, 
wherein the first HARQ data and the second HARQ data are HARQ retransmission data for the data, and 
wherein the first HARQ data is at least partly equal to the second HARQ data.

12.	A base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit and receive a signal; and 
a controller configured to: 
transmit, to a terminal, a data, 
receive, from the terminal, a message indicating a hybrid automatic repeat request (HARQ) negative acknowledgement (NACK) for the data, wherein the message includes an indicator for requesting a HARQ retransmission of the data on a plurality of transmission beams including a first transmission beam and a second transmission beam, 
select the first transmission beam for a first HARQ data and the second transmission beam for a second HARQ data based on the indicator, and 
transmit, to the terminal, the first HARQ data on the first transmission beam and the second HARQ data on the second transmission beam simultaneously based on the indicator,


wherein the first HARQ data and the second HARQ data are HARQ retransmission data for the data, and 
wherein the first HARQ data is at least partly equal to the second HARQ data.

Reason for Allowance
4.	Regarding claim 1, prior art of record fails to disclose the amended portions filed on 12/06/21. Also, refer to the Applicant’s Remarks/Arguments filed on 12/06/21. With regard to claims 5, 9 and 12, these claims have substantially the same subject matter as in claim 1. Hence, claims 5, 9 and 12 are allowed under the same rationale as in claim 1.
	Therefore, regarding claims 1-16 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633